DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 57, 58, 60 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 6,520,719 to Tweedie et al. in view of U.S. 2010/0051168 to Moeskjaer et al.  
Tweedie et al. discloses a liner installation device comprising an elongate housing, fig. 7, (151) having opposed ends, the housing including a framework that functions as an exterior perforated wall and an internal longitudinal channel therein, a flexible, inflatable and deflatable bladder (103) within which the housing is at least partially receivable, and comprising a main portion having opposed ends, and a flexible liner (11) within which the bladder is at least partially received, a light-emitting device, including lights (181, 183) received within the housing, as recited in claim 57.  Fig. 8 discloses a portion of the main portion of the bladder extending within the channel of the housing, as recited in claim 58.  Fig. 10 discloses the installation of at least a part of the bladder (173) within the liner (13), and the installation device positioned within a main pipeline such that the liner is adjacent a branch pipeline to be lined.  The bladder is inflated and lights (181, 183) are activated to irradiate the liner, as recited in claims 60 and 61.  Tweedie et al. discloses the recited structure, including providing the light-emitting device within the housing, but does not specifically disclose a drive system configured to push and pull the light-emitting device via a sheathing.  Moeskjaer et al. discloses an apparatus and method for curing a liner of a pipeline, the apparatus comprising a housing (30) comprising a plurality of light emitting diodes (LEDs), which emit resin curing electromagnetic radiation.  The LEDs are supplied with electrical power from a power supply unit of housing (47), causing the resin impregnated liner (14) to solidify.  Paragraphs [0076 and 0093] disclose flexible, elongate sheathing cables (32, 99) attached to the light-emitting device, the cables being both pushed and pulled longitudinally.  Fig. 1 discloses the drive system (35) configured to push and pull the cable longitudinally to position the housing within the liner.  Paragraph [0106] discloses that a single apparatus of a set or an assembly of apparatuses may be utilized.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute for the light-emitting system of Tweedie et al., the light emitting device of Moeskjaer et al. in order to provide a LED that is separate from the liner installation housing, thus allowing the user to direct the light to more specific locations, such as within a pipeline branch liner.         
Allowable Subject Matter
Claims 31-56 are allowed.
Claim 59 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The recited references are pertinent to Applicant’s invention in disclosing pipelining devices and methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F BRINSON whose telephone number is (571) 272-4897.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


February 18, 2021
P. F. Brinson